PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/742,103
Filing Date: 17 Jun 2015
Appellant(s): Agrawal et al.



__________________
Theodore M. Magee (Reg. No. 39,758)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 21, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 24, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 1-7
Appellant argues, “At least the following elements of claim 1 are not fundamental economic principles or manage personal behavior,” reciting an excerpted portion of claim limitations.  Brief at 8.  Appellant does not further argue or otherwise support this statement and appears to have conceded in the remaining argument that the claims recite an abstract idea.  Examiner therefore simply responds that the claims, including the excerpted portion, recite an abstract idea as detailed in the rejection.
Applicant continues,
“These elements represent a practical application of the elements of claim 1 because they apply the judicial exception in a meaningful way beyond generally linking the exception to a particular technological environment. Specifically, these elements change how a computer operates by implementing rules that keep the computer from performing wasteful operations thereby improving the operation of the computer.”  Ibid.

There are no particularly identified rules disclosed or claimed and the only concepts that could be understood as describing rules are the determining of whether a combination of items (a partial superset, or subset) is the lowest cost combination of those items, and discontinuing to consider building partial supersets that include an infeasible combination of items.  These “rules” are so rudimentary that they would be considered McRO to be directed to an improvement. McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016).  The McRO rules improved the computer by enabling it to replicate the results of a process that would previously have been implemented by a human, but doing so by instructing the computer to perform different steps than those that would be performed by a human, not by merely instructing the computer to perform the same steps that a person would otherwise perform.  The improvement argued by applicant is not an improvement to the computer itself.  It merely reduces the amount of data the computer is required to process.  This does not improve the computer.
	Appellant cites a portion of the specification and argues that it describes a technical problem and a technical solution.  Brief at 8-9.  The specification supports the claimed subject matter but it also supports examiner’s position with regard to that subject matter.  It does not describe a technical problem or technical solution.  Appellant does not offer further discussion in support of its position.
Claims 8, 10- 11, 13-14, 15-18, and 20
	Appellant repeats the same arguments with regard to independent claims 8 and 15 and they are similarly incorrect when directed to those claims.

Respectfully submitted,
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        
Conferees:
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        

TARGET BRANDS, INC. 
1000 NICOLLET MALL, TPS-3165 
MINNEAPOLIS, MN  55403

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.